
	
		II
		112th CONGRESS
		1st Session
		S. 1747
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mrs. Hagan (for herself,
			 Mr. Isakson, Mr. Enzi, and Mr.
			 Bennet) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to modify
		  provisions relating to the exemption for computer systems analysts, computer
		  programmers, software engineers, or other similarly skilled
		  workers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Computer Professionals Update
			 Act or the CPU Act.
		2.Amendment to the
			 Fair Labor Standards Act of 1938Section 13(a)(17) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 213(a)(17)) is amended to read as
			 follows:
			
				(17)any employee
				working in a computer or information technology occupation (including, but not
				limited to, work related to computers, information systems, components,
				networks, software, hardware, databases, security, internet, intranet, or
				websites) as an analyst, programmer, engineer, designer, developer,
				administrator, or other similarly skilled worker, whose primary duty is—
					(A)the application
				of systems, network or database analysis techniques and procedures, including
				consulting with users, to determine or modify hardware, software, network,
				database, or system functional specifications;
					(B)the design,
				development, documentation, analysis, creation, testing, securing,
				configuration, integration, debugging, modification of computer or information
				technology, or enabling continuity of systems and applications;
					(C)directing the
				work of individuals performing duties described in subparagraph (A) or (B),
				including training such individuals or leading teams performing such duties;
				or
					(D)a combination of
				duties described in subparagraphs (A), (B), and (C), the performance of which
				requires the same level of skill;
					who is
				compensated at an hourly rate of not less than $27.63 an hour or who is paid on
				a salary basis at a salary level as set forth by the Department of Labor in
				part 541 of title 29, Code of Federal Regulations. An employee described in
				this paragraph shall be considered an employee in a professional capacity
				pursuant to paragraph
				(1)..
		
